ORDER

Rules 1.4(e), 1.13 and 1.177(a), of Oklahoma Supreme Court Rules, 12, Ch. 15, App.l, are hereby amended to provide as shown below.
Rule 1.4(e) is amended to provide:
(e) Scope of Rule 1.4(c). Rule 1.4(c) applies to petitions in error in appeals from the District Courts; petitions in error in all appeals from the Corporation Commission, and other tribunals, including but not limited to, the Tax Commission, Banking Board, State Banking Commissioner, and the Court of Tax Review; to petitions to review orders of the Workers’ Compensation Court in the Supreme Court, to petitions for certiorari to review opinions of the Court of Civil Appeals, to petitions for certiorari to review certified interlocutory orders of the District Courts, and to rehearing petitions to the Court of Civil Appeals as well as to the Supreme Court.
Rule 1.13 is amended to provide:
(a) Petition. Applications for a rehearing and a brief in support thereof, unless otherwise ordered by the Court, shall be made by petition to the Court, signed by counsel, and filed with the Clerk within twenty (20) days from the date on which the opinion in the cause is filed. The mailbox rule, extended to various papers by the terms of Rule 1.4(c) and 1.4(e), applies to rehearing petitions to the Supreme Court. No oral argument on a petition for rehearing shall be allowed except upon order of the Court. No petition *203for rehearing shall be filed or considered without proof of service.
Rule 1.177(a) is amended to provide:
(a) Petition, Brief, and Time to File. A party who is aggrieved by a decision of the Court of Civil Appeals may file one petition for rehearing combined with brief in its support. On good cause being shown, a party may be allowed to supplement the brief on rehearing, but not more than one petition for rehearing may be presented by any party. The time for filing a petition for rehearing shall be the same as that prescribed by filing a petition for a rehearing in the Supreme Court. See Rule 1.13. The mailbox rule, extended to various papers by the terms of Rule 1.4(c) and 1.4(e), applies equally to rehearing petitions to the Court of Civil Appeals. The time shall run from the date the opinion is filed. An application for an extension of time to file a petition for rehearing and brief in support thereof is governed by Rule 1.13.
ALL JUSTICES CONCUR.